DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-02-00262-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§
	APPEAL FROM THE 


IN THE MATTER OF J.B.,§
	COUNTY COURT AT LAW NO. 3 OF
A JUVENILE

§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION (1)
	Appellant has filed a motion to dismiss this appeal, and the motion has been signed by
Appellant's counsel.  The motion represents that Appellant no longer wishes to pursue this appeal.
Because Appellant has met the requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted, and
the appeal is dismissed.	

Opinion delivered October 31, in the Year of our Lord 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.







(DO NOT PUBLISH)

1.  See Tex. R. App. P. 47.1.